Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 1 of 20




          EXHIBIT A
                            Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 2 of 20



                                                                                                                                                         SUM-1013
                                                 SUMMONS                                                                       FOR COURT USE 0A/LY
                                                                                                                           (SOLO PARA USO OE LA CORTE)
                                         (CITACION JUDICIAL)
         NOTICE TO DEFENDANT:
         (AVISO AL DEMANDADO):
         Enterprise Holdings, Inc., a Missouri corporation

        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO EL DEMANDANTE):
         Steve Kramer, individually and on behalf of all others similarly situated

         NOTICEI You have been sued. The cowl may dedde against you without your being heard unless you respond within 30 clays. Read the information
         below.
            You have 30 CALENDAR DAYS after this summons and legal papers are saved on you to file a written response at itls court and have a copy
         served on the plaintiff. A letter or phone call will not prated you. Your written response must be In prope• legal tan if you want the court to hear your
         case. There may be a court form that you can use for your response. You ca find these court forms and more informal cr. at the California Courts
         Online Self-Help Center (wwwcourtinfo,cagewselfheo), your county law library, or the courthouse nearest you. If you carnot pay the filing fee, ask
         the court dark for a fee waiver form. If you do not file your response on lime, you may lase the case by default and your wages, money, and property
         may be taken without further warning from the court.
             Them are other loge! requirements. You may want to call an attorney nigh; away. If you do not know a t attorney, you may want to call an attorney
         referral service. If you cannot afford an attorney, you may be eligible for free ;eget services from a nonprclit legal services program. You can locate
         these nonprofit groups at the California Legal Services Web site (mviv.lawfrelocalifornia.om), the California Courts Online Self-I-10p Center
         (www.courtinfo.cagovIsellhalp), or by contacting your local court or county bar assodation. NOTE: The court has a statutory lien for waived fees an
         costs on any settlement or arbitration award of 510.000 or more In a dvil case. The court's lien must be paid before the court will dismiss the case.
         lAVISOI Lo ban demanded°. Si no responde dank° de 30 dies, la code puede deckfir en su contra sin escucbar su vaisian. Lea la informacldn a
         contlnuedon.
            Vene 30 DIAS DE CALENDARIO despues de qua is anbaguen esta citscidn y papeles legates pare presenter cme respueste pot escrfto en este
         cotta y hacer qua se &grope una copia el damandante. Una carte o une flamada telefenka no la prolegen &s respueste pot escrito tiene quo ester
         an format° legal correcto si doses quo procesen su case en is code. Es posible qua hays un formularlo qua usted pueca usar pare su respuesta.
         Puede encontrar estos formelerfosda le carte y mes informed& en el Centro de Ayuda de las Codas de California (www.sUcorte.ca.gov). en Is
         &Oats°, de !eyes de su candedo can is code qua le quad. mils coma. S/no puede pager le cuoia de presenteclen, pida el secreted° de I code
         qua kJ de un formulario de exencidn de page de orates. St no presents su respueste a fiempo, puede pander el case par incumpfirniento y la code le
         podre guitar su seeldo, dinem y blenes sin dies advertencla.
           Hay °bus requithos legrdes. Es =amendable qua flame a un abogado lnmeckatamente. S1 no conoce a un abogedo, puede Hamer a un seivido de
         remislon a abogados. Si no puede pager a un ebogado, as posible qua cumpla con los requisitos pens obtener servIclos legates gratuftos de un
         macrame de servicios legates sin fines de Iwo. Puede encontrar estos grupos sin fines de lucre en el side wee de California Legal Services,
         (vrww.law'netpcalifornia.org). en et Centro de Ayuda de los Cortes de California, (Wwww.suconle.ca.gov) o poniandase en contact° con la code o et
         c:olegio de ebogadas locales AVISO: For lay, to code dame darecno a roderner las cuotas y los COStOS exentos par importer un gravamen sabre
         cualquier racuperaden de 510,000 6 roes de valor reciblde madianta un acuendo o tine concesien de erbitraje en un also de deredm dud. Tiene qua
         pager el gravamen dole code antes de qua la code puede desechar al caso.
        The name and address of the court is:                                                                  CASE NUMEF_R:
14: e   (El nombre y direccion de la code es):      San Francisco Superior Court
Il<     400 McAllister Street                                                                                      •77):
                                                                                                                (N17

°.-11   San Francisco, California 94102
1:0     The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
        (El nombre, Is direcclOn y el nOmero de teleforto del abogado del demendante, o dal demandente due no tiara abogado, es):
X
         Michael R. Reese, Reese LLP, 100 West 93rd Street, 166 Moor, New York, NY 10025, (212) 643-0500
        DATE:     1/3/2019                                                   Clerk, by
                                                                          czue
                                                                                                                    BoinivAiv tizi' . Deputy
        (Fecha)      .14N () '3 2.00                    DEPUTY CL1           (Semiotic)
                                                                           T, 1 i t                                                                      (AdJunto)
        (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
        (Para pruebe de entrage de esta citation use el formularfo Proof of Service of Summons. pos-olcz
                                          NOTICE TO THE PERSON SERVED: You are served
         [SEAL]
                                         1. = as an individual defendant.
                                         2. = as the person sued under the fictitious name of (specify):


                                            3.         on behalf of (speci4,):

                                                 under: = CCP 416.10 (corpo-ation)                                      CCP 416.6C (minor)
                                                       fi CCP 416.20 (defun corporation)                        I—I CCP 416.7C (conservatee)
                                                            CCP 416.40 (association or partnership)             ED      CCP 416.9C (authorized person)
                                                       ED other (spool:
                                            4.        by personal delivery on (dale):
                                                                                                                                                           Page 1 at •
        Farm Adapted kg Mandatory tits
          JJakle Card at Cautmeg                                             SUMMONS                                                Coa• or CM Procads, if 412.2a, ALS
          Sus-100 pies.       2009]                                                                                                               wwswourtinittas
                      Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 3 of 20



                                                                                                                                                                  CM-010
-1-3freNtraeAP.TeMgraterEV.176173r''''
   Reese L.LP                                                                                                               - D
    100 West 93rd Street, 16th Floor Linty                                                                    SuFrioiCoon e cattier-Ilia
                                                                of                                           San
                                                                                                               L ',         rancie:o
   New York, New York 10025
        maizeeoee No.! (212) 643-0500          FAX NO. (212) 253-4272                                                  •
  ATTORNEY FOR Mame): rlaintiff Steve Kramer and the proposed class
                                                                                                                           JAN 0 3 2019
                                      San Francisco
SUPERIOR COURT OP CAUFOFtNIA, COUNTY OF
    STREET ADDRESS: 400 McAllister Street                                                                        CLERK OF THE COURT
   MAILING ADDRESS: 400 McAllister Street
                                                                                                               B V: ...........lael6bw.v.,..m.
  CCTV AM3 ZIP COOe San Francisco, California 94102                                                                                 Mott), or
      Eimpacti rmo. Civil Division
 CASE NAME:
 Kramer v. Enterprise Holdings, Inc.
                                                                                                                 cAsa NUMBER:
     CIVIL CASE COVER SHEET                                          Complex Case Designation
El    Unlimited   M Limited
                                                   El Counter n Joinder                           ..........., -
                                                                                                                  Par. . i 9 -5 72 _5 .7.)4 0
       (Amount                (Amount                                                           JUDGE:
       demanded               demanded is          Filed with first appearance by defendant
       exceeds $25,000)       $25,000 or less)         (Cal. Rules of Court, rule 3.402)         men
                                  Items 1-8 below must be completed (see Instructions on page .
1. Check one box below for the case type that best describes this case:
   Auto Tort                                     Contract                                Provisionally Complex Civil Litigation
         Auto (22)                               I= Breach of contract/wamanty (06) (Cal Rules of Court, rules 3.400-3.403)
         Uninsured motorist (46)                 ED Rule 3.748 collections (09)          11•AntilrusVTrade regulation (03)
   Other PUPD/WD   (Personal  Injury/Property    El Other  collections  (09)             LJ Construction defect (10)
   Damage/Wrongful Death) Tort                                       Insurance coverage (18)             El Mass tort (40)
   El   Asbestos (04)                                          El Other contract (37)                    I—I•Securities litigation (28)
           Product liability (24)                              Real Property                             El•Environmental/Toxic tort (30)
   El Medical malpractice (45)                                 El Eminent domain/Inverse                 El above
                                                                                                             Insurance coverage claims arising from the
           Other PI/PDAND (23)                                       condemnation (14)                             listed provisionally complex case
                                                                                                               types (41)
    Non-PUPDAND (Other) Tort                                   El    Wrongful eviction (33)
   M Business torVunfair            business   practice (07)   El    Other real property (28)            Enforcement of Judgment
   0 Civil rights (08)                                         Unlawful Detainer                         El Enforcement of judgment (20)
   0 Defamation (13)                                           El Commercial (31)                        Miscellaneous Civil Complaint
   El Fraud (16)                                               C3 Residential (32)                       Cl RICO (27)
   El Intellectual prOpartY (19)                               El Drugs (38)                             El Other complaint (not specified above) (42)
   E] Professional negligence (25)                             Judicial Review                           Miscellaneous Civil      Petition
  El     Other non-Pi/POMO tort (35)                           I=1 Asset forfeiture (05)
                                                                          El Partnership and corporate governance (21)
   Employment                                                  El Petition re: arbitration award (11)
                                                                           CI Other petition (not specified above) (43)
      I Wrongful termination (36)  El Writ of mandate (02)
  C:1 Other employment (15)         1:3 Other judicial review (39) k
2. This case 1-7 is I71is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management
    a.= Large number of separately represented parties                           d n Large number of witnesses
    b.El Extensive motion practice raising difficult or novel                    e.     Coordination with related actions pending In one or more courts
           Issues that will be time-consuming to resolve                                in other counties, states, or countries, or in a federal cowl
    c. ElSubstantial amount of documentary evidence                              f.El Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.GEI monetary b. GEI nonmonetary: declaratory or injunctive relief c. =punitive
4. Number of causes of action (specify): Two
5. This case GE is n is not a dasS action suit.
B. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 1/3/2019
Michael R. Reese                                                                         ./P
                                (TYPE OR PRINT NAME)                                                    15      RE OF PARTY OR A1TORNEY FOR PARTY)
                                                                               NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Cade, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
' in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.                              Pogo 1 of 2

Fain **chid for Mandilary Use                                                                                       Dal.ThiTlis of Caul. tufts 2 5. 5.220.3 400-3.403,
  Ades' CozwIl of California
                                                               CIVIL CASE COVER SHEET                                             Standords of Judicial Arkninfstraikek std. 3.10
  CM-010 IRS% 40/ 1, 20:17)                                                                                                                               smtwoxvErifoxacfpe
                   Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 4 of 20
                                                                                                      ••
                                                                                                                                                •      • •
                                                                                                                                                             • • :•
                                                                                 •   • • . .•   . •        .    .•   I   .    a
                                                                                                                                                       • P*016 • •

               •   •.           * •INSiRUCTIONS.ON-HCiWTO:COWIPLETETHECOVER
                                     .                                                                 SHEET, . s • -. .           • "" •    .•. •..
TO Plaintiffs and Others Filing RistPapers. if you are Mega first paper Or example, a complaint) fn. a civil case„you•must
 complete and file. along with your first paper, the Mil.Case CoverSheat contained on page 1. :this Information will be used to compile
 statistics about the types and numbeis of cases filed. You must Complete items 1 through 6 on the sheet In item I. you must check
one box for the cise type that best deicitbes the case. If the case fits both a general and I more Specific type doge fisted in item 1.
died( the more specific one. If the case has multiple causesrof acfion. check the box that best indicates the primary cause of action.
To assist yop in completing the sheet, examples of the cases that belong under each case type in kern I we provided below. A cover
sheet must be filed only with your Initial paper. Failure to file a cover•sheet With the first paper filed in a civil case may subject a party.
Its unsel, or both to sanctions under ides 2.30 and 3.220 of the California Rules of Court
To Parties in Rule 3.740 Collections Cases. A "collections case" under Ade 3.740 Is defined as an action for recovery of money
owed In a sum stated to be certain that Is nein= than $25.000. exclusive of Interest and attorneys fees, arising (rim a transaction in
which property, services, or money was acquired on credit A collections case does not Include an action seeking the following: (1) ton
damages. (2) punitive damages; (3) recovery of real property. (4) recovery of personal property. or (5) a prejudgment writ of
attachment. The Identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in ride 3.740.                                     .
To Pasties In Complex Cases. Iri complex whets only, parties must, also use the Civil Case Cover Sheet to designafeWhether the
case Is Complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of-Court. this must be Indicated by
completing thaapproptiate boxes in kerns 1 and 2.11 a•plaInfiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of as first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not compierç or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                         Contract'                                                    Provistonaily Comptex.avil Litigation (Cal.
    Auto (22)-Personal Injury/Property              • Breach of Contrad/Warr.a 0/(06)                          Rules of Court Rules 3400-3403)
          DantageiWrongful Death                          Breach of Rentatteaso                                     Antftrustfirada Regulation (03) -
    UninsureeMotortst (46) (if the                              Contract (not unlawful detainer                     Construction. Defect (10)
          case involves a  n undinsure                              cr tomegful eviction)                           Claims involving Mass Tort (40)
          motorist dem subject to                          ContractrWanardy Breath-Seder                            Socrates Litigation (28)
          arbitration died this item                            Plaintiff (not hued or negilgence)                  EnvIronmental/Toxic Ton (30)
          instead of Auto)                                 Negligent Breach of Contract/                            Insuntnce Coverage Claims
Other MONA, parsons! Injury/                                    Warranty                                                (arising from provisionally complex
Property DamagolWrongful Death)                            Other Breath of Contract/Warranty                            case type fisted above) (41)
Tort                                                  Collections( (e.g., money owed, *Pen                      Enforcement of Judgment
    Asbestos (04)                                         book accounts) (09)                                       Enforcement of Judgment (20)
          Asbestos Property Damage                         Collodion Case-Seger Plaintiff                               Abstract of Judgment (Out of
          Asbestos Personal Injury/                       Other Promissory Note/Collections                                  County)
                Wrongful Death                                  Case                                                    Confession of Judgment (non-
                                                      Insurance Coverage (not provisionally                                  domestic relations)
    Product Liability (not asbestos or.
          tesicremnionmental) (24)                         eentefe4 (18)                                                 Sister State Judgment
    Medial Malpractice (45)                                Auto Subrogaton                                              Administrative Agency Awani
          Medical Malpractice-.                            Other CoverePe                                            Rico (2:
                                                                                                                            (::
                                                                                                                              :gum  enaion
                                                                                                                                  rtp  ld taun % Taxes
                                                                                                                                            xespe
                Physicians & Surgeons                 Other Corstn3d (37)                                               Pennon/Certification of Entry of
          Other Professional Health Care                   Contractual Friind
                Malpractice                                       Centred                                              Other Enforcement of Judgment
                                                  Real Property                                                            Case
    Other PLPOAND (23)                                                        °Witte
          Premises Liabilty (e.g., 581:1              Eminent Domainfinverse                                    Miscellaneous Civil Complaint
                and fall)                                  Condemnation (14)
          Intentional Bodily Injury/POMO              Wrongful &Men (33)- •             •                            Other Complaint (not spearied
                                                                                                                        aboire) (42)        •
                (e.g., assault, vandalism)            Other Real Property (e.g.. quiet title) (26)
          Intentional Infliction of                                                                                     Declaratory Relief Only
                                                           Writ of Possession of Real Property                                  . e Relief Only (non- •
                                                                                                                        Irthinctnr
                Emotional Distress                         Mortgage Foreclosure
                                                                                                                              harassment)
          Negligent Infliction of                          Quiet Tine
                Emotional Distress                         Other Real Property (not eminent
          Other PUPD/VVO                                   domain. Lando:atoned. or
                                                                                                                     .paltMOenabo
                                                                                                                               Z
                                                                                                                               :  r,ia:
                                                                                                                                      Co
                                                                                                                                      nl
                                                                                                                                       a4rrun
                                                                                                                                         n:Uceor
                                                                                                                                              rs
                                                                                                                                              rdpo
                                                                                                                                                 alra
                                                                                                                                                   Con:laint
                                                                                                                           Case (non-fortehon-compfax,
Non-PI/PO/WO (Other) Tort                                  foreclosure)
                                                                                                                     • Other Civil Complaint
    Business TorliUnfair Business                 Unlawful Oelainer
                                                                                                                          (non-torthron-compler)
         Practice (07)                                Commercial (31)
                                                                                                                Miscellaneous Civil Petition
     Civil Rights (e.g..'discrirninatiors.            Residential (32)
          false         (not civil                    Druga (36) (if the case involves illegal                          Govemarsce (21)
          harassment) (08)                                 drugs. check this item: otherwise.                        Other Petition (not specified
    Defamation (e.g., slander. libel)                      report as Ca' fetal or Residential)
           (13)                                   Judicial Review                                                            Civil Harassment
    Fraud (16)                                        Asset Forfeiture (05)                                                  Workplace Violence
     Intellectual Property (19)                       Petition Re:         ration Award (11)                                 Eider/Dependent Adult
    Professional Negligence (25)                      Writ of Mandate (02)                                                        Abuse
         Legal Malpractice                                 Writ-AdminiStratnre Mandamus                                      Election Contest
         Other Professional Malpractice                    Writ-Mandamus on Limited Court                                    Petition for Name Change
              (not medical or legal)                           Case Mater                                                    Petition for Relief From Late
      Other Nors4111PDAND Tort (35)                        Writ-Other Limited Court Case                                          Claim
Employment                                                     Revew                                                         Other Civil Petition
    Wrongful Termination (36)                          Other Judicial Review (39)
    Other Employment (15)                                  Review of Heath Otter Order
                                                           Notice of Apped-Labor
                                                               Commissioner Appeals
CJA-010 !Rim My 1. 2471                                                                                                                                      Pig 2 el 2
                                                      CIVIL CASE COVER SHEET
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 5 of 20




                                                                                     5ED

                                                                         VP9,        A P
                                                                                     1,0,1.5°13
 1 Michael R. Reese (State Bar No. 206773)
   ntreese@reesellp.com
                                                                        stigAcomi.   I Lin.:12.C°



 2 George V. Grenade (State Bar No. 316050)                                    n     7.010.
   ggranade@reesellp.com
 3 REESE LLP                                                          CIIRK OF Ti IV. COURT
   100 West 93rd Street, 16th Floor                                                NAPL
                                                                                           1

 4 New York, New York 10025
   Telephone: (212) 643-0500
 5 Facsimile: (212) 253-4272

 6 David A. Carroll
   dcarroll@rrsc-law.corn
 7 Anthony J. DiRaimondo
   adiraimondo@rrsc-law.com
 8 Robert E. Opdyke
   ropdyke@rrsc-lcnv.COM
 9 RICE REUTHER SULLIVAN & CARROLL, LLP
   3800 Howard Hughes Parkway, Suite 1200
10 Las Vegas, Nevada 89169
   Telephone: (702) 732-9099
11 Facsimile: (702) 732-7110

12   Counsel for Plaintiff Steve Kramer
     and the Proposed Class
13

14                   SUPERIOR COURT FOR THE STATE OF CALIFORNIA
15                           FOR THE COUNTY OF SAN FRANCISCO
16
      STEVE !CRAMER, individually and on             Case No. MG        —19-57257)0
17    behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
18                          Plaintiff,
                                                     1. Violation of CAL. CONST. art. I, § 1
19           V.                                      2. Violation of California's Rental
                                                     Passenger Vehicle Transactions Law, CAL.
20    ENTERPRISE HOLDINGS, INC., a                   C1V. CODE § 1939.01 et seq.
      Missouri corporation,
21                                                   DEMAND FOR JURY TRIAL
                            Defendant.




24

25

26

27

28

                                                   1
                                          Cum ACTION COMPLAINT
Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 6 of 20




       Plaintiff Steve Kramer ("Plaintiff"), individually and on behalf of all others similarly

situated (the "Class," as defined below), by and through his undersigned counsel, brings this Class
Action Complaint against Defendant Enterprise Holdings, inc. ("Defendant" or "Enterprise"), and
respectfully alleges as follows. Plaintiff bases the allegations herein on personal knowledge as to
matters related to, and known to, Plaintiff. As to all other matters, Plaintiff bases the allegations
herein on information and belief, through investigation of Plaintiff's counsel. Plaintiff believes

substantial evidentiary support exists for the allegations set forth herein, and he seeks a reasonable
opportunity for discovery.
                                  NATURE OF ME ACTION
       1.      This is a proposed class action against Defendant for failing to promulgate or
maintain adequate policies and procedures to safeguard the "Private Data" (defined below) of

consumers, including Plaintiff and the Class members, who rented vehicles on a short-term basis

from Enterprise Rent-A-Car, National Car Rental, and Alamo Rent A Car and who paired their
smartphones or mobile devices (collectively, the "Devices") with the vehicles' UPS technology

and/or automotive infotainment systems' (collectively, the "Rental Technology") during the
period from January 3, 2016, to the present.
       2.      When a consumer pairs their Device with the Rental Technology, the Rental

Technology has the capability to collect private and sensitive personal information/data on the

Device and store it on the Rental Technology.
       3.      The private and sensitive personal information/data subject to collection and

storage by the Rental Technology includes, but is not limited to:

               •       UPS history of past locations and points of interest;
               •       Device name / phone identifier;
               •       Personal information (including home address, if available);
               •       Contacts and address book;

I "Infotainment system" refers to hardware and software in a vehicle that provides a combination
of entertainment, communications, and information content to the driver or passengers. Most
infotainment systems are now controlled via a touch-sensitive display in the screen of the
dashboard.
                                                  2
                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 7 of 20




 1                 •       Calendar entries;
2                  •       Internet search history and web browsing data;
3                  •       Call log or text/data messages if the consumer uses hands-free calling or
4                          texting;
 5                 •       Other personal communications including email and social networking

 6                         communications;

 7                 •       Application log-in information, including music streaming log-in (such as
                           Spotify or Pandora);

 9                 •       Choice of music, radio, and other streamed audio or video content; and/or

10                 •       Wi-Fi identifiers (such as mac address, DNS data, and leases such as

11                         DHCP)

12 (collectively, the "Private Data").
13          4.     Despite performing other routine maintenance to short-term rental vehicles when

14 consumers return them to Enterprise (e.g., refueling, vacuuming, and washing), Enterprise has

15 refused to conduct routine data clearing/deletion of Private Data from the Rental Technology.
16          5.     As a result, when a consumer returns a rental vehicle to Defendant at the conclusion

17 of a short-term rental, the returned vehicle is placed back into rental circulation with the
18 consumer's Private Data accessible to, and available for misuse by, subsequent users of the vehicle.
19          6.      Additionally, Defendant has failed to make adequate disclosures to consumers

20 including Plaintiff and the Class members that the Rental Technology featured in its short-term
21 rental vehicles will collect and indefinitely store the Private Data from their Devices.

22          7.      Plaintiff now brings this action individually and on behalf of the Class members to

23 stop Defendant's unlawful practices, seeking injunctive and monetary relief and such additional
24 relief as the Court may deem just and proper.
25                                                PARTIES

26          Plaintiff Steve Kramer
27          8.      Plaintiff Steve Kramer is a resident of San Diego, California, and he has no

28 intention of changing his residence.
                                                     3
                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 8 of 20




 1          9.      On or about June 2, 2017, Mr. Kramer obtained a short-term rental vehicle from

 2 National Car Rental in San Francisco.

 3          10.     During the rental period, Mr. Kramer paired his smartphone Device with the

 4 vehicle's Rental Technology.

 5          11.    Because Mr. Kramer paired his Device with the Rental Technology, the Rental

 6 Technology collected and stored Mr. Kramer's Private Data.

 7          12.     On information and belief, Defendant did not delete Mr. Kramer's Private Data

 8 from the Rental Technology when Mr. Kramer returned the rental vehicle to Defendant at the

 9 conclusion of the rental period.

10          13.     On information and belief, Defendant to this day has not yet deleted Mr. Kramer's

11   Private Data from the Rental Technology on the vehicle Mr. Kramer rented from Defendant.

12          Defendant Enterprise Holdings, Inc.

13          14.     Enterprise Holdings, Inc., is corporation organized under the laws of Missouri.

14          15.     Enterprise Holdings, Inc.'s principal place of business is located at 600 Corporate

15   Park Drive, Saint Louis, Missouri 63105.

16          16.     Enterprise Holdings, Inc., is the parent company of the car rental companies

17 Enterprise Rent-A-Car, National Car Rental, and Alamo Rent A Car.

18          17.     Defendant regularly transacts business in the State of California, including by

19 marketing, distributing, and delivering short-term rental vehicles and related services to •

20 consumers, including California residents.

21                                    JURISDICTION AND VENUE
22          Jurisdiction
23          18.     This Court has personal jurisdiction over Defendant for reasons including but not

24 limited to the following: Plaintiff's claims against Defendant arise out of its conduct within the

25 State of California, including but not limited to renting a short-term rental vehicle to Plaintiff and

26 failing to delete Plaintiff's Private Data from the vehicle's Rental Technology. Furthermore,

27 Defendant purposefully avails itself of the privilege of conducting business activities within the

28 territorial boundaries of the State of California, including by marketing, distributing, and
                                                      4
                                           CLASS ACTION COMPLAINT
      Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 9 of 20




 I   delivering short-term rental vehicles and related services to consumers, including California

2 residents, thus invoking the benefits and protections of the laws of California, and such activities
3 render it foreseeable that Defendant may be haled into court in this jurisdiction. Thus, Defendant
4 has sufficient minimum contacts with the State of California that maintenance of this action in this
 5 Court does not offend traditional notions of fair play and substantial justice.

6           Venue

 7          19.     Venue is proper in the County of San Francisco, California, as the actions and

 8 harms alleged herein occurred, in part, in the County of San Francisco.
 9                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

10          20.     Defendant's rental car companies, Enterprise Rent-A-Car, Alamo Rent A Car, and

11 National Car Rental, are leading companies in the rental car industry, which in the United States

12 alone grossed $28.63 billion in revenue during 2017.
13          21.     Defendant's short-term rental vehicles- include Rental Technology (i.e., GPS

14 technology and/or automotive infotainment systems), which is available for use by the consumer.
15          22.     Defendant's Rental Technology has the capability to electronically connect, sync,

16 or "pair" with the consumer's Device, which gives the consumer access to various telephone, data,
17 and multimedia functions of the Rental Technology, including voice dialing, text/data messaging,
18 location-based services, social media, and music streaming.

19          23.     The pairing process is generally facilitated through USB cables and/or Bluetooth

20 technologies.

21          24.     Once paired with the Rental Technology, the consumer's Device connects with the

22 Rental Technology every time it enters the vehicle.
23          25.     Once a consumer's Device is paired with the vehicle's Rental Technology, calls

24 can be automatically transferred between the Device and the vehicle seamlessly, downloading or
25 uploading preferences, contacts, calendar data, and other content from the Device.
26          26.     Furthermore, once a consumer's Device is paired with the Rental Technology,

27 voice commands can be used to make calls, play music, and operate the Rental Technology in

28 other ways.
                                                      5
                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 10 of 20




1           27.    As a result of the pairing between the consumer's Device and the Rental

2 Technology, Private Data available on the consumer's Device is collected by, copied to, and/or
3 transferred to the Rental Technology.
4           28.    Following its collection, the Private Data is continuously stored on the Rental

5 Technology unless purged through a manual deletion (often referred to as a "factory reset").
6           29.    Defendant has either (a) failed to provide explicit notice/disclosure to consumers,

 7 including Plaintiff and the Class members, advising them about the collection and indefinite
 8 storage of their Private Data by the Rental Technology in its short-term rental vehicles; or (h)

 9 provided consumers, including Plaintiff and the Class members, with inadequate notice/disclosure,
10 including through unclear warnings or buried "small print" terms.

11          30.     Furthermore, Defendant has failed to promulgate or otherwise maintain responsible

12 policies and procedures associated with the Rental Technology's collection and storage of Private
13 Data from the Devices of short-term rental vehicle users, including Plaintiff and the Class
14 members.

15          31.     Specifically, Defendant's policies and procedures do not include, or previously did

16 not include, mandatory routine data clearing/deletion of Private Data from the Rental Technology
17 upon the consumer returning the short-term rental vehicle at the conclusion of the rental term.
18          32.     Defendant's failure to perform such routine maintenance that would protect the

19 consumer's Private Data is inconsistent with Defendant's other policies and procedures providing
20 for routine physical maintenance (e.g., refueling, vacuuming, and washing) upon a consumer's
21 return of the short-term rental vehicle at the conclusion of the rental term.
22          33.     Defendant has taken the position that it is solely the consumer's responsibility to

23 ensure removal of their Private Data from the Rental Technology pursuant to the system options
24 available in each vehicle.
25          34.     As a result, the short-term rental vehicle is returned into circulation with the

26 consumer's Private Data exposed and available for misuse by subsequent users of the vehicle,
27 including, for example, identity thieves.
28          35.     There are substantial privacy risks associated with allowing a consumer's Private
                                                      6
                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 11 of 20




 1   Data to remain on the Rental Technology after the consumer has returned the short-term rental

 2 vehicle to Defendant at the conclusion of the rental period.
 3          36.    For example, using just a phone identifier, it is possible to link a rental vehicle

 4 user's Private Data to other information held regarding the user such as their social media account.

 5 Letter from ANCE et al. to Enterprise Rent-A-Car, Alamo Rent A Car, and National Car Rental
 6 (Dec. 6, 2017), available at https://goo.gl/sPWPRL. In Baltimore, a car owner tracked down
 7 teenagers who took his car for a joy ride using the phone deyice names that had been paired with
     the owners' Jeep's Connect system, together with searching Instagram. Id.

 9                                 CLASS ACTION ALLEGATIONS

10          37.    Pursuant to section 382 of the California Code of Civil Procedure, Plaintiff brings

11 this action on behalf of himself and the following proposed class:

12          The Class. (1) All California residents who, during the period from January 3,
            2016, until the date of class certification, rented a vehicle from Enterprise Rent-A-
13          Car, National Car Rental, or Alamo Rent A Car on a short-term basis and who
            paired their Devices with the vehicle's Rental Technology, and (2) all residents of
14          states other than California who, during the period from January 3, 2016, until the
            date of class certification, rented a vehicle within the State of California from
15          Enterprise Rent-A-Car, National Car Rental, or Alamo Rent A Car on a short-term
            basis and who paired their Devices with the vehicle's Rental Technology.
16
            Excluded from the Class are: (a) Defendant, Defendant's board members,
17          executive-level officers, and attorneys, and immediately family members of any of
            the foregoing persons; (b) governmental entities; (c) the Court, the Court's
18          immediate family, and the Court staff; and (d) any person that timely and properly
            excludes himself or herself from the Class in accordance with Court-approved
19          procedures.

20          38.    Plaintiff reserves the right to alter the Class definition as he deems necessary at any

21 time to the full extent that applicable law allows.
22          39.    Certification of Plaintiff's claims for class-wide treatment is appropriate because
23 Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as
24 individual Class members would use to prove those elements in individual actions alleging the
25 same claims.
26          40.    Numerosity. The size of the Class is so large that joinder of all Class members is

27 impracticable. Due to the nature of Defendant's business, Plaintiff believes there are at least
28 thousands of Class members geographically dispersed throughout California.
                                                      7
                                          CLASS AcrioN COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 12 of 20




 I          41.    Well-Defined Community of Interest. As further alleged below, there is a well-

 2 defined community of interest with respect to the Class, since there are (1) predominant common

 3 questions of law or fact; (2) a Class representative with claims or defenses typical of the Class;

4 and (3) a Class representative who can adequately represent the Class.

5           42.    Existence and Predominance of Common Questions of Law and Fact. There are

6 questions of law and fact common to the Class. These questions predominate over any questions

 7 affecting only individual Class members.

8           43.    Questions of law and fact common to the Class members that predominate over

 9 questions that may affect individual Class members include but are not limited to:

10                  a.     whether Defendant adequately disclosed to Plaintiff and the Class members
                           that the Rental Technology would collect and indefinitely store their Private
11                         Data;

12                  b.     whether Defendant adequately disclosed to Plaintiff and the Class members
                           that Defendant would not delete their Private Data from the Rental
13                         Technology after they had returned their rental vehicles to Defendant;

14                  c.     whether Defendant injured Plaintiff and the Class members by failing to
                           delete their Private Data from the Rental Technology after Plaintiff and the
15                         Class members had returned their rental vehicles to Defendant;

16                  d.     whether Plaintiff and the Class members are entitled to any form of
                           monetary relief; and
17
                    e.     whether Plaintiff and the Class members are entitled to any form of
18                         equitable relief, including but not limited to injunctive relief and equitable
                           monetary relief.
19
20          44.     Defendant engaged in a common course of conduct in contravention of the law

21   Plaintiff seeks to enforce individually and on behalf of the Class members. Similar or identical

22 legal violations, business practices, and injuries are involved. Individual questions, if any, pale by

23 comparison, in both quality and quantity, to the numerous common questions that dominate this

24 action. Moreover, the common questions will yield common answers.

25          45.     Typicality. Plaintiff's claims are typical of the claims of the Class members because

26 Defendant injured all Class members through the uniform misconduct described herein; all Class

27 members rented vehicles on a short-term basis from Defendant and paired their Devices with the

28 Rental Technology on those vehicles; and Plaintiff seeks the same relief as the Class members.
                                                      8
                                           CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 13 of 20




 I          46.    Furthermore, there are no defenses available to Defendant that are unique to

 2 Plaintiff.
 3          47.    Adequacy of Representation. Plaintiff is a fair and adequate representative of the

 4 Class because Plaintiff's interests do not conflict with the Class members' interests.

 5          48.    Plaintiff will prosecute this action vigorously and is highly motivated to seek

 6 redress against Defendant.
 7          49.    Furthermore, Plaintiff has selected competent counsel that are experienced in class

 8 action and other complex litigation.
 9          50.    Plaintiff and his counsel are committed to prosecuting this action vigorously on

10 behalf of the Class and have the resources to do so.
11          51.    Iniunctive or Declaratory Relief. Defendant has acted or refused to act on grounds

12 generally applicable to the Class, thereby making appropriate final injunctive relief or

13 corresponding declaratory relief with respect to the Class as a whole.
14          52.   . Superiority. The class action mechanism is superior to other available means for

15 the fair and efficient adjudication of this controversy for reasons including but not limited to the
16 following:
17                 a.      The damages individual Class members suffered are small compared to the
                           burden and expense of individual prosecution of the complex and extensive
18                         litigation needed to address Defendant's conduct.

19                 b.      Furthermore, it would be virtually impossible for the Class members
                           individually to redress effectively the wrongs done to them. Even if Class
20                         members themselves could afford such individual litigation, the court
                           system could not. Individualized litigation would unnecessarily increase the
21                         delay and expense to all parties and to the court system and presents a
                           potential for inconsistent or contradictory rulings and judgments. By
22                         contrast, the class action device presents far fewer management difficulties,
                           allows the hearing of claims which might otherwise go unaddressed because
23                         of the relative expense of bringing individual lawsuits, and provides the
                           benefits of single adjudication, economies of scale, and comprehensive
24                         supervision by a single court.

25                 c.      The prosecution of separate actions by the individual members of the Class
                           would create a risk of inconsistent or varying adjudications with respect to
26                         individual Class members, which would establish incompatible standards
                           of conduct for Defendant.
27
                    d.     The prosecution of separate actions by individual Class members would
28                         create a risk of adjudications with respect to them that would, as a practical
                                                     9
                                          CLASS ACTION COMPLAINT
Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 14 of 20




                       matter, be dispositive of the interests of other Class members not parties to
                       the adjudications or that would substantively impair or impede their ability
                       to protect their interests.
       53.     Notice. Plaintiff and Plaintiff's counsel anticipate that notice to the proposed Class

will be effectuated through recognized, Court-approved notice dissemination methods, which may

include United States mail, electronic mail, Internet postings, and/or published notice.
                                      CAUSES OF ACTION
                                   FIRST CAUSE OF ACTION

                Violation of Article I, Section 1, of the California Constitution -
                                       On Behalf of the Class

       54.     Plaintiff repeats each and every allegation contained in the paragraphs above and

incorporates such allegations by reference herein.

       55.     Plaintiff brings this cause of action on behalf of the Class for violation of article I,

section 1, of the California Constitution.

       56.     Article 1, section 1, of the California Constitution states:

       All people are by nature free and independent and have inalienable rights. Among
       these are enjoying and defending life and liberty, acquiring, possessing, and
       protecting property, and pursuing and obtaining safety, happiness, and privacy.

CAL. CONST. art. I, § I.
       57. . The right of privacy set forth in article 1, section 1, of the California Constitution
prevents business interests from stockpiling unnecessary information about California citizens.

        58.     An "informational privacy" interest is an interest in precluding the dissemination

or misuse of sensitive and confidential information.

        59.     Informational privacy is a core value furthered by the right of privacy set forth in

article I, section 1, of the California Constitution.
        60.     Plaintiff and the Class members have a legally protected informational privacy
interest in the Private Data (including personal, confidential, and sensitive information) that the
Rental Technology collected and stored when Plaintiff and the Class members paired their Devices

with the Rental Technology.

        61.     Plaintiff and the Class members reasonably expected that their Private Data
                                                   10
                                        CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 15 of 20




 1   (including personal, confidential, and sensitive information) would be kept private after they had

 2 returned their rental vehicles to Defendant.

 3          62.     In engaging in the conduct set forth herein, Defendant has committed a serious

 4 invasion of Plaintiff's and the Class members' privacy interests, including their informational

 5 privacy interests. Defendant's conduct at issue, including but not limited to its failure to delete

 6 Plaintiff's and the Class members' Private Data from the Rental Technology upon their return of

 7 the rental vehicles to Defendant at the conclusion of the rental period, constitutes an egregious

 8 breach of the social norms underlying Plaintiff's and the Class members' right to privacy.

 9          63.     Defendant's Rental Technology gathered Plaintiff's and the Class members'

10 sensitive Private Data, and privacy safeguards for that Private Data are feasible, but Defendant's

11   implementation of those safeguards is slipshod or nonexistent. Defendant has not implemented a

12 policy of deleting consumers' Private Data from the Rental Technology upon the return of their

13 rental vehicles to Defendant at the conclusion of the rental period, even though it easily could do

14 so and it already has in place policies and procedures providing for routine maintenance (e.g.,

15 refueling, vacuuming, and washing) upon a consumer's return of a short-term rental vehicle at the

16 conclusion of the rental term.

17          64.     Furthermore, Defendant's business objectives can be readily accomplished by

18 alternative means having little or no impact on privacy interests. Since Defendant routinely

19 maintains rental vehicles (e.g., refueling, vacuuming, and washing), additionally deleting

20 consumers' Private Data by means of a factory reset during routine maintenance would impose

21   little or negligible cost on Defendant.

22          65.     By the acts, transactions, and courses of conduct alleged herein, Defendant has

23 violated Plaintiff's and the Class members' inalienable right to privacy.

24          66.     As a consequence, Plaintiff and the Class members were personally injured and

25 suffered emotional distress damages. Furthermore, Defendant has been unjustly enriched, in part

26 because it would be against equity and good conscience to allow Defendant to retain the monies it

27 obtained from Plaintiff and the Class members in connection with its violation of their privacy

28 rights as described herein.
                                                     11
                                           CLASS AcnoN COMPLAINT
Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 16 of 20




         67.      Plaintiff, on behalf of the Class members, seeks injunctive relief, damages

(including but not limited to consequential damages and out-of-pocket costs of identity theft

insurance and credit monitoring), equitable monetary relief, and reasonable attorney's fees and

costs.

         68.      Therefore, Plaintiff prays for relief as set forth below.

                                   SECOND CAUSE OF ACTION
               Violation of California's Rental Passenger Vehicle Transactions Law,

                                   CAL. CIV. CODE § 1939.01 et seq.

                                         On Behalf of the Class

         69.      Plaintiff repeats each and every allegation contained in the paragraphs above and

incorporates such allegations by reference herein.

         70.      Plaintiff brings this cause of action on behalf of the Class for violation of

California's Rental Passenger Vehicle Transactions Law, CAL. C1V. CODE § 1939.01 et seq.

         71.      Under the Rental Passenger Vehicle Transactions Law, "electronic surveillance

technology" means:

         a technological method or system used to observe, monitor, or collect information,
         including telematics, Global Positioning System (GPS), wireless technology, or
         location-based technologies. "Electronic surveillance technology" does not include
         event data recorders (EDR), sensing and diagnostic modules (SDM), or other
         systems that are used either:

               (1) For the purpose of identifying, diagnosing, or monitoring functions
               related to the potential need to repair, service, or perform maintenance on
               the rental vehicle.

               (2) As part of the vehicle's airbag sensing and diagnostic system in order to
               capture safety systems-related data for retrieval after a crash has occurred
               or in the event that the collision sensors are activated to prepare the
               decisionmaking computer to make the determination to deploy or not to
               deploy the airbag.

CAL. C1V. CODE § 1939.01(h).

         72.      The Rental Technology, as described above, is electronic surveillance technology

under the Rental Passenger Vehicle Transactions Law because it is a technological method or

system used to observe, monitor, or collect information, including but not limited to GPS.



                                                    12
                                         CLASS ACTION COMPLAINT
Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 17 of 20




       73.      Pursuant to the Rental Passenger Vehicle Transactions Law:

       A rental company shall not use, access, or obtain any information relating to the
       renter's use of the rental vehicle that was obtained using electronic surveillance
       technology, except in the following circumstances:
             (1)(A) When the equipment is used by the rental company only for the
             purpose of locating a stolen, abandoned, or missing rental vehicle after one
             of the following:
                (i) The renter or law enforcement has informed the rental company
                that the vehicle is missing or has been stolen or abandoned... [and
                in certain other identified circumstances] . .. [or]
             (2) In response to a specific request from law enforcement pursuant to a
             subpoena or search warrant.


CAL. CIV. CODE § 1939.23.

       74.      As detailed above, in violation of section 1939.23 of the Rental Passenger Vehicle
Transactions Law, Defendant has obtained information relating to Plaintiffs and the Class
members' use of its rental vehicles (i.e., Private Data) that was obtained using electronic

surveillance technology (i.e., the Rental Technology).

       75.       Pursuant to section 1939.29 of the Rental Passenger Vehicle Transactions Law, "[a]
waiver of any of the provisions of [the Rental Passenger Vehicle Transactions Law], except for
Sections 1939.21, 1939.35, and 1939.37, shall be void and unenforceable as contrary to public

policy." CAL. CP/. CODE § 1939.29.

       76.       Pursuant to section 1939.29, any terms and conditions or other provisions under
which Defendant could be said to have attempted to waive section 1939.23 are void and

unenforceable as contrary to public policy.
       77.       As a consequence of Defendant's violation of section 1939.23, Plaintiff and the

Class members were personally injured and suffered emotional distress damages. Furthermore,
Defendant has been unjustly enriched, in part because it would be against equity and good
conscience to allow Defendant to retain the monies it obtained from Plaintiff and the Class

members in connection with its violation of section 1939.23 as described herein.
       78.       Pursuant to section 1939.25 of the Rental Passenger Vehicle Transactions Law:
       A renter may bring an action against a rental company for the recovery of damages
                                                  13
                                       CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 18 of 20




 1          and appropriate equitable relief for a violation of this chapter, except for Sections
            1939.21, 1939.35, and 1939:37. The prevailing party shall be entitled to recover
2           reasonable attorney's fees and costs.
 3   CAL. CIV. CODE   § 1939.25.
4           79.    Plaintiff, on behalf of the Class members, brings this cause of action pursuant to
 5   1939.25, seeking injunctive relief, damages (including but not limited to consequential damages

 6 and out-of-pocket costs of identity theft insurance and credit monitoring), equitable monetary

 7 relief, and reasonable attorney's fees and costs.
 8          80.    Therefore, Plaintiff prays for relief as set forth below.

 9                                      PRAYER FOR RELIEF

10          WHEREFORE, Plaintiff, individually and on behalf of the members of the Class,

11 respectfully requests the Court to enter an Order:
12          A.     certifying the proposed Class under section 382 of the California Code of Civil

13 Procedure, as set forth above;
14          B.     declaring that Defendant is financially responsible for notifying the Class members

15 of the pendency of this suit;
16          C.     declaring that Defendant has committed the violations of law alleged herein;

17          D.     providing for any and all injunctive relief the Court deems appropriate;

18          E.     awarding monetary damages, including but not limited to any compensatory,

19 incidental, or consequential damages in an amount that the Court or jury will determine, in
20 accordance with applicable law;

21          F.     providing for any and all equitable monetary relief the Court deems appropriate;

22          G.     awarding Plaintiff reasonable costs and expenses of suit, including attorneys' fees;
23          H.     awarding pre- and post-judgment interest to the extent the law allows; and
24          I.     providing such further relief as this Court may deem just and proper.
25                                   DEMAND FOR JURY TRIAL

26          Plaintiff hereby demands a trial by jury.
27

28
                                                        14
                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 19 of 20




 1   Date: January 3, 2019                 Respectfully submitted,
2                                          REESE LLP
 3
                                     By:        jir&E.dp.... „-
4                                          Michael . eese (State Bar No. 206773)
                                           mreese eesellp.com
5                                          George V. Granade (State Bar No. 316050)
                                           ggranade eesellp.com
6                                          100 West 93rd Street, 16th Floor
                                           New York, New York 10025
7                                          Telephone: (212) 643-0500
                                           Facsimile: (212) 253-4272
8
                                           RICE REUTHER SULLIVAN &
9                                          CARROLL, LLP
                                           David A. Carroll (pro hac vice forthcoming)
10                                         dcarroll@rrsc-law.com
                                           Anthony J. DiRaimondo (pro hac vice
11                                         forthcoming)
                                           adiraimondo@rrsc-law.com
12                                         Robert E. Opdyke (pro hac vice forthcoming)
                                           ropdyke@rrsc-lcnv.com
13                                         3800 Howard Hughes Parkway, Suite 1200
                                           Las Vegas, Nevada 89169
14                                         Telephone: (702) 732-9099
                                           Facsimile: (702) 732-7110
15
                                           Counsel for Plaintiff Steve Kramer
16                                         and the Proposed Class

17
18
19
20

21
22

23
24
25
26
27

28
                                        15
                               CLASS ACTION COMPLAINT
          Case 3:19-cv-00979-VC Document 1-1 Filed 02/21/19 Page 20 of 20

CASE NUMBER: CGC-19-572530 STEVE KRAMER VS. ENTERPRISE HOLDINGS, INC.

                                      NOTICE TO PLAINTIFF

A Case Management Conference is set for:

                 DATE:        JUN-05-2019
                 TIME:        10:30AM

                 PLACE: Department 610
                         400 McAllister Street
                         San Francisco, CA 94102-3680
All parties must appear and comply with Local Rule 3.

 CRC 3.725 requires the filing and service of a case management statement form CM-110
 no later than 15 days before the case management conference. However, it would facilitate
 the issuance of a case management order without an appearance at the case
 management conference if the case management statement is filed, served and lodged in
 Department 610 twenty-five (25) days before the case management conference.

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently filed with this court shall so state. This case is
eligible for electronic filing and service per Local Rule 2.11. For more information,
please visit the Court's website at www.sfsuperiorcourt.org under Online Services.
[DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a written response to the complaint. You must file a written response with the
court within the time limit required by law. See Summons.]

                 ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

  IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
  MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
  OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.


  (SEE LOCAL RULE 4)


Plaintiff must serve a copy of the Alternative Dispute Resolution (ADR) Information Package
on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
accessed at www.sfsuperiorcourtorg/divisions/civil/dispute-resolution or you may request a
paper copy from the filing clerk. All counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the ADR Information Package prior to filing
the Case Management Statement.
Superior Court Alternative Dispute Resolution Administrator
400 McAllister Street, Room 103-A
San Francisco, CA 94102
(416) 551-3869


See Local Rules 3.3, 6.0 C and 10 B re stipulation to judge pro tern.
